Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action of the instant application 16/802,820, that is a reissue of US Application No. 15/138,678 (hereinafter the ‘678 Application), filed April 26, 2016, which has been granted as U.S. Patent Number 9,906,831 (hereinafter the ‘831 Patent) granted February 27, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent Number 9,906,831 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Claims 1-40 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 
Specifically, the amended claims in the reissue are broader in that they at minimum remove the limitations of:
“the frame fingerprints ordered chronologically by frame number in the input set”
Utilizing a “hash table” with “each entry including a hashed frame fingerprint”
The “one or more preceding target frame fingerprints ordered sequentially backwards in time from most recent target frame fingerprint”
“the client device in response to receives the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device”
 A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  


Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper consent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action. 
The Consent of Assignee is ineffective because the person who signed the consent of assignee submission is not recognized as an officer of the assignee, and he/she has not been established as being authorized to act on behalf of the assignee. See MPEP § 325.

MPEP § 325 states:
V.   PARTY WHO MUST SIGN
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under 37 CFR 3.73(c) may be signed on behalf of the assignee in the following manner if the assignee is an 
(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. In foreign countries, a person who holds the title “Manager” or “Director” is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. A power of attorney (37 CFR 1.32(b)(4)) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.



Prosecution History
During initial examination, the claims had been rejected under 35 USC § 102 (a) (1) as being anticipated by Holzschneider et al., U.S. Publication No.  2015/0227557, hereinafter Holzschneider and under 35 USC § 103 (a) as being obvious over Holzschneider in view of Yu et al., U.S. Publication No. 2013/0006951, hereinafter Yu.  By way of the 6/20/2017 amendment, original Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 10/17/2017.

Added limitations:
a non-transitory memory storing instructions and configured to store: a memory in which is store…


a hash table containing a plurality of (key, value) pair entries to the database, each entry including a hashed frame fingerprint and one or more index numbers, each index number mapping the hashed frame fingerprint to a corresponding index slot in the database;

a network interface configured to receive an input set of hashed frame fingerprints of an unidentified media item from a client device, the hashed frame fingerprints ordered chronologically by frame number in the input set; and

a processor operatively coupled to the non-transitory memory and the network interface and configured to execute the instructions, the executed instructions causing the processor to perform operations comprising:

identifying a most recent hashed frame fingerprint in the input set of hashed frame fingerprints;

querying the hash table using the most recent hashed frame fingerprint to identify a plurality of index numbers from the (key, value) pair entry of the hash table that matches the most recent hashed frame fingerprint;

for each identified index number, retrieving a corresponding target block of target frame fingerprints from the database, the target frame fingerprints ordered chronologically by frame number and comprising a most recent target frame fingerprint and one or more preceding target frame fingerprints ordered sequentially backwards in time from the most recent target frame fingerprint, the most recent target frame fingerprint having an index slot in the database corresponding to the identified index number:

determining a corresponding rank distance from the input set of hashed frame fingerprints and each of the retrieved target blocks of target frame fingerprints;

retrieving a media item identifier from the database for the target block of target frame fingerprints associated with a shortest rank distance from the input set of hashed frame fingerprints, the retrieved media item identifier identifying the media item associated with the input set of hashed frame fingerprints; and

sending the retrieved media item identifier to the client device via the network interface, the client device in response to receiving the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device.


From the Notice of Allowance:
“5. The following is an examiner’s statement of reasons for allowance:
Claims 1,8, and 15 (and their respective dependent claims) are allowed. Claims 1, 8, and 15 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.”


Recapture 
Claims 15-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be 
During the prosecution of the ‘831 Patent (Application No.15/138,678), the Patent owner added and argued the below limitations, presenting that they differentiated the claims from the prior art:
“the frame fingerprints ordered chronologically by frame number in the input set”
“one or more preceding target frame fingerprints ordered sequentially backwards in time from most recent target frame fingerprint”
“the client device in response to receives the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device”

Specifically arguing that: 
“Holzschneider fails, however, to disclose his user device 121 sending an input set of hashed frame fingerprints to the server 140, and the server identifying a most recent hashed frame fingerprint in the input set for use in querying a hash table to identify a plurality of index numbers from a (key, value) pair entry of the hash table that matches the most recent hashed frame fingerprint. At best, Holzschneider discloses using a hash table 510 with a bucket array 512 to organize feature descriptors associated with a set of training images. Id. at Paragraphs [0078]-[0080] and FIGS. 5A-5H. However, as Holzschneider uses each bucket within the array 512 to store references to features 514 for mapping one image to a corresponding candidate image, Holzschneider fails to retrieve target frame fingerprints ordered chronologically by frame number and comprising a most recent target frame fingerprint and one or more preceding target frame fingerprints ordered sequentially backwards in time from the most recent target frame fingerprint, and retrieve a media item identifier from the database for the target block of target frame fingerprints associated with a shortest rank distance from the input set of hashed frame fingerprints.”  (see page 12 of the 6/20/2017 Remarks in the ‘678 Application) 

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
fingerprints ordered chronologically “by frame number”
Utilizing a “hash table” with “each entry including a hashed frame fingerprint”
The “one or more preceding target frame fingerprints ordered sequentially backwards in time from most recent target frame fingerprint”
“the client device in response to receives the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device”

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the latter two limitations were added to the independent claim 1 on 6/20/2017 to distinguish the '678 Application over the prior art:
fingerprints ordered chronologically “by frame number”
use of ‘hashed frame fingerprint(s)”
The “one or more preceding target frame fingerprints ordered sequentially backwards in time from most recent target frame fingerprint”
“the client device in response to receives the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device”

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.

  Therefore, the Examiner issued the patent claims on the basis that the limitations corresponding to the preceding target fingerprint ordering and resulting provision of the overlay from an overlay decision engine, or a combination thereof patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these limitations. 
Accordingly, claims 15-40 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.


Prior Art
With respect to claims 1-40, neither the prior art of record relied upon by the previous Examiner during original Examination, Holzschneider et al. (U.S. Publication No.  2015/0227557) and Yu et al. (U.S. Publication No. 2013/0006951), nor the newly cited references, Harron et al. (U.S. Publication No.  2014/0236988) and Yu et al.  (U.S. Publication No.  2011/0296452), specifically teach or suggest:

A system and method for fingerprinting video content via “a hash table containing a plurality of (key, value) pair entries to the database, each entry including a hashed frame fingerprint and one or more index numbers, each index number mapping the hashed frame fingerprint to a corresponding index slot in the database; a network interface configured to receive an input set of hashed frame fingerprints of an unidentified media item from a client device, the hashed frame fingerprints ordered chronologically by frame number in the input set; and a processor operatively coupled to the non-transitory memory and the network interface and configured to execute the instructions, the executed instructions causing the processor to perform operations comprising:  identifying a most recent hashed frame fingerprint in the input set of hashed frame fingerprints; querying the hash table using the most recent hashed frame fingerprint to identify a plurality of index numbers from the (key, value) pair entry of the hash table that matches the most recent hashed frame fingerprint; for each identified index number, retrieving a corresponding target block of target frame fingerprints from the database, the target frame fingerprints ordered chronologically by frame number and comprising a most recent target frame fingerprint and one or more preceding target frame fingerprints ordered sequentially backwards in time from the most recent target frame fingerprint, the most recent target frame fingerprint having an index slot in the database corresponding to the identified index number; determining a corresponding rank distance from the input set of hashed frame fingerprints and each of the retrieved target blocks of target frame fingerprints; retrieving a media item identifier from the database for the target block of target frame fingerprints associated with a shortest rank distance from the input set of hashed frame fingerprints, the retrieved media item identifier identifying the media item associated with the input set of hashed frame fingerprints; and sending the retrieved media item identifier to the client device via the network interface, the client device in response to receiving the retrieved media item identifier, requesting overlay content from an overlay decision engine for display on a viewer in communication with the client device.” , or the like.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an Examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Summary
Claims 1-40 are REJECTED.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/JOSHUA D CAMPBELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             

/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992